Citation Nr: 0101339	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of improper dental care performed at a 
Department of Veterans Affairs medical facility between 
August 1984 and December 1984, in December 1985, and in 
December 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This appeal arises from a December 1995 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
service connection under the provisions of 38 U.S.C. § 1151 
for the residuals of improper dental care performed at a 
Department of Veterans Affairs (VA) medical facility between 
August 1984 and December 1984, in December 1985, and in 
December 1986.  


REMAND

The matter must be remanded to the RO for readjudication for 
the following reasons.

The veteran's claim and appeal are governed by recent 
enactments that have reinforced the obligation of the 
Department of Veterans Affairs (VA) to assist claimants.  The 
United States Congress recently revised pertinent provisions 
of title 38 of the United States Code.  Heretofore, section 
5107(a) of title 38 of the United States Code had provided 
that "a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded" 
and that "[t]he Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the requirement that a 
claimant submit a well grounded claim is no longer in force; 
section 5107(a) has been revised.  See Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107) (Spence Defense Act).  Under section 1611 of the 
Spence Defense Act, the concept of a "well grounded claim" 
has been eliminated.  In addition, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 4 (2000) (to be codified at 38 U.S.C.A. § 5107) (Veterans 
Claim Assistance Act), further nullifies the concept of a 
well grounded claim and sets forth the assistance that VA 
must provide to a claimant.  Although the legislative 
developments may appear somewhat confusing, the sum total of 
the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and VA's duty to assist 
has been amplified.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.

For the convenience of the RO, and because of the significant 
changes effected by recent enactments, the Board sets forth 
the pertinent excerpts of the Veterans Claims Assistance Act 
to assist the RO in its consideration of the veteran's claim 
on remand.  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

§5107. Claimant responsibility; benefit of the 
doubt

(a) CLAIMANT RESPONSIBILITY.-Except as otherwise 
provided by law, a claimant has the responsibility 
to present and support a claim for benefits under 
laws administered by the Secretary.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000).

The recent enactments are applicable to all pending cases, 
such as the instant appeal.  The RO has previously denied the 
veteran's claims on the basis that they were not well 
grounded.  In view of the recent enactments, the RO must 
readjudicate the claims that are the subject of the present 
appeal and must provide the veteran with notice of all of the 
relevant laws, including the provisions of the Veterans 
Claims Assistance Act.  In its readjudication, the RO must 
consider all of the evidence of record, as well as any 
additional evidence that may be submitted during the 
readjudication.

The Board notes that the veteran filed this particular claim 
seeking compensation under 38 U.S.C.A. § 1151 in March 1992.  
At the time of the veteran's claim, 38 U.S.C.A. § 1151 (West 
1991) provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this 
chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-connected. 

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim 
before October 1, 1997.  "Hence, the earlier version of 
section 1151 . . . is applicable to the instant case and will 
be the only version hereafter referred to . . . ."  Jones, 
supra.  Thus, the veteran here is not required to show an 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 130 (1994).  On remand, the RO must continue to 
apply the correct version of section 1151 to the veteran's 
claim.  

The Board also notes that the veteran has suggested that he 
first filed a claim seeking compensation under section 1151 
before March 1992.  However, a review of the veteran's claims 
folder does not reveal any relevant claims prior to the March 
1992 claim that the veteran filed or any relevant 
adjudications prior to the December 1995 rating decision that 
is presently the subject of this instant appeal.  Therefore, 
the March 1992 claim does not involve the reopening of 
previously and finally denied claims under 38 U.S.C.A. § 5108 
(West 1991).  Moreover, the March 1992 claim is not a 
continuation of prior claims that remained open.  

Additional medical evidence is also required.  The veteran is 
claiming that he has developed recurrent carbuncles and 
recurrent infections with cysts in his mouth as a result of 
the content of certain amalgams and an accidental injection 
to his tongue during a visit to a VA medical facility for 
dental services at some point in late 1984.  In an April 1992 
letter, a private physician, Dr. Irvin, indicated that "[i]t 
is not possible to say directly what the cause is but it is 
possible to consider that the reactions have been brought on 
by the amount of amalgams in his mouth."  Indeed, a March 
1992 dental care record noted that "[i]t may be impossible 
to blame amalgam restorations for his carbuncles."  
Subsequently, in May 1992, a private dentist, Dr. Canada, 
discounted the veteran's allegations and concluded that 
"dental records did not show any unusual circumstances when 
the restorations were placed" and that cultures returned to 
assess the veteran's claim that the amalgams used had excess 
amounts of mercury when triturated were negative.  While Dr. 
Canada's report is written by a dentist, the report from Dr. 
Irvin is not from a specialist.  Adding to the potential 
conflict in opinions is an undated letter from a private 
dentist, Dr. Marchi, sent by the veteran's representative to 
the RO in April 1997.  In that letter, the private dentist 
diagnosed the veteran with various dental conditions, 
including shrapnel in oral tissues and cheeks, and he opined 
that "several metal spheres which appear on the PA x-ray . . 
. maybe related to the cysts he is complaining for."  On 
remand, the RO must resolve the potential conflict between 
the various letters and opinions.  In order to do so, the RO 
must schedule the veteran for the conduct of a full and 
thorough VA examination to assess the current state of his 
recurrent infection, carbuncles, and cysts, to provide an 
opinion as to the etiology of those conditions, and to 
discuss whether there is a relationship between those 
conditions and any dental procedures performed at a VA 
medical facility in late 1984.  In this examination, the 
examining physician/dentist must review all of the veteran's 
claims folder.  In addition to the requirements described 
above, the resulting examination report should also discuss a 
September 1985 private dental record referring to scrap metal 
in the veteran's left cheek that the veteran had recently 
tried to remove with a pin and the bearing, if any, of this 
condition on the conditions for which the veteran is 
currently seeking compensation under 38 U.S.C.A. § 1151.  

A question has also arisen regarding the dates of treatment 
that the veteran is referring to as well as the existence of 
records of that treatment at the VA medical facility in 
question.  The veteran has indicated that the treatment was 
offered in August 1984 or September 1984, in November 1984 or 
December 1984, and in December 1985 and 1986.  While the RO 
sought to obtain copies of any treatment records regarding 
the veteran's dental needs from the Biloxi, Mississippi, VA 
medical facility, the medical facility responded that no 
records existed for the veteran and that the facility, in 
fact, had opened in August 1986.  The veteran has countered 
that there was a previous facility in Biloxi, Mississippi 
where he received treatment.  The veteran has also identified 
(albeit somewhat confusingly) the VA dentist who allegedly 
rendered the treatment in question.  Finally, the veteran has 
received treatment at two other VA medical facilities, the 
Bay Pines, Florida, and the Pensacola, Florida, VA 
facilities, during the general period at issue.  Therefore, 
on remand, the RO must again (1) ascertain from the veteran 
the specific dates of treatment in question; (2) ascertain 
from the veteran the specific facility where the treatment 
was provided; (3) ascertain from the veteran the name(s) of 
any physician(s) who treated him at that facility on the 
dates in question; (4) seek to obtain copies of all records 
relating to the veteran from the facility specified on remand 
by the veteran; (5) explain when the Biloxi, Mississippi, VA 
medical facility opened at its present location and describe 
its former, if any, location; (6) concurrently seek to obtain 
any possible dental records from the Bay Pines, Florida, and 
Pensacola, Florida, VA medical facilities; and (7) provide 
the veteran with notice of any inability encountered in 
obtaining the aforementioned records.  The Board is aware 
that the RO has previously attempted to obtain these records 
and that the veteran's representative has described memory 
difficulties related to a service-connected mental disability 
that is 100 percent disabling.  However, the Board is 
constrained to apply the new enactments and to ensure that 
all due process is afforded to the veteran by again seeking 
to obtain all relevant records, particularly those within VA 
custody.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

The RO must seek to obtain copies of 
the veteran's dental records from the 
Biloxi, Mississippi, VA medical 
facility from the period in question.  
The RO must (1) ascertain from the 
veteran the specific dates of treatment 
in question; (2) ascertain from the 
veteran the specific facility where the 
treatment was provided; (3) ascertain 
from the veteran the name(s) of any 
physician(s) who treated him at that 
facility on the dates in question; (4) 
seek to obtain copies of all records 
relating to the veteran from the 
facility specified on remand by the 
veteran; (5) explain when the Biloxi, 
Mississippi, VA medical facility opened 
at its present location and describe 
its former, if any, location; (6) 
concurrently seek to obtain any 
possible dental records from the Bay 
Pines, Florida, and Pensacola, Florida, 
VA medical facilities; and (7) provide 
the veteran with notice of any 
inability encountered in obtaining the 
aforementioned records, in accordance 
with the notice provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000).

The RO must schedule the veteran for 
the conduct of a complete and thorough 
VA examination to assess the current 
state of his recurrent infection, 
carbuncles, and cysts of the mouth, to 
provide an opinion as to the etiology 
of those conditions, and to discuss 
whether there is a relationship between 
those conditions and any dental 
procedures performed at a VA medical 
facility in late 1984, 1985 or 1986.  
In this examination, the examining 
physician/dentist must review all of 
the veteran's claims folder.  In 
addition to the requirements described 
above, the resulting examination report 
should also discuss a September 1985 
private dental record referring to 
scrap metal in the veteran's left cheek 
that the veteran had recently tried to 
remove with a pin and the bearing, if 
any, of this condition on the 
conditions for which the veteran is 
currently seeking compensation under 
38 U.S.C.A. § 1151.  The examining VA 
physician must be provided with the 
veteran's claims folder and must review 
the veteran's medical history prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  The 
examination report should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

3.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, § 4 (2000) (to 
be codified at 38 U.S.C.A. § 5107).

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
whether the veteran's claim for service connection for 
peripheral neuropathy of both lower extremities, coronary 
artery disease, and arthritis of both hips may be granted.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




